 228 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDtively with us, or refuse to bargain with said Union, as the ex-clusive representative of all our employees in the bargaining unit,set forth above.INTERNATIONAL TELEPHONE AND TELE-GRAPHCORPORATION,INDUSTRIALPRODUCTS DIVISION,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.Arnoldware,Inc.andInternational Leather Goods, Plasticsand Novelty Workers' Union,AFL-CIO.Case No. 1-CA-2831..October 3, 1960DECISION AND ORDEROn May 25, 1960, Trial Examiner Thomas F. Maher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom and.take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent andGeneral Counsel filed exceptions to the Intermediate Report andbriefs in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the Trial Examiner's findings, conclusions, and recommendations, with the following modification.The Trial Examiner found that the purpose of the discontinuanceof the third shift printing department was to punish employees.Bernice Lyons, Nina Day, Marjorie Rice, Barbara Miller, CarolShippee, and Dorris Malone because of their union activity and mem-bership.For the reasons given in the Intermediate Report, we agreewith the Trial Examiner that Respondent violated Section 8 (a) (3)of the Act by terminating these employees.However, the TrialExaminer recommended that the complaint be dismissed as to twoother third shift printing department employees, Gertrude Towne129 NLRB No. 25. ARNOLDWARE, INC.229and Lillian Bickford, who were also terminated at the same time, onthe ground that the absence of any evidence of union activity ontheir part precluded Respondent's knowledge thereof.As the TrialExaminer found, Respondent ceased operating the third shift printingdepartment to thwart the Union.As Respondent's objective in effect-ing the closedown was illegal, it is immaterial that in carrying out thisobjective, some of the victims of Respondent's discrimination may nothave been union employees or that Respondent had no knowledge oftheir union membership and activities.Discrimination in regard tohire or tenure of employment of a group of employees, includingnonunion employees of the group or union members not known by theemployer to be union members, tends to discourage union membershipand activities no less than discrimination against known union mem-bers alone.All victims of discrimination are in such cases entitledto the same relief under the Act as are known union members.'Accordingly, we find, contrary to the Trial Examiner, that byterminating Gertrude Towne and Lillian Bickford, Respondent dis-criminated against them in violation of Section 8(a) (3) of the Act.As there is uncontradicted testimony that Respondent offered Townereinstatement on May 20, 1959, we shall order Respondent to makethis employee whole for the period of her layoff to the date of theoffer.We shall also order Respondent to reinstate Bickford andmake this employee whole except for the period between the date ofthe Intermediate Report and the date of the Order herein:'ORDERUpon the entire record in the case, the National Labor RelationsBoard orders that Arnoldware, Inc., its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Discouragingmembership in International Leather Goods,Plastics and Novelty Workers' Union, AFL-CIO, or in any otherlabor organization of its employees, by discharging or in any othermanner discriminating against employees in regard to hire and tenureof employment or any term or condition of employment, except aspermitted by the proviso to Section 8(a) (3) of the Act.(b)Threatening its employees with loss of employment if theyjoin the Union, threatening to close its plant rather than deal withthe Union and insinuating to its employees that their union activitiesare under surveillance.(c) In any other manner interfering with, restraining or coercingits employees in the exercise of their right to self-organization to form,1Heat Timer Corporation,124 NLRB 1256;AmericanBottlingCompany,99 NLRB345, 352, enfd. 205 F. 2d 421 (CA. 5), cert. denied, 346 U S. 921.2 J. B. Wood, atal., d/b/aWood Manufacturing Co.,95 NLRB 633, 641. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoin or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities,,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Beulah Brunelle, George Guerrin, Charles Henderson,Bernice Lyons, Nina Day, Marjorie Rice, Lillian Bickford, BarbaraMiller, Carol Shippee, Dorris Malone, Lawrence Anderson, EleanorBurkewitz, and William Smith, immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make each of theaforesaid employees and Gertrude Towne whole for any loss he mayhave suffered by reason of the Respondent's discrimination againsthim in the manner set forth in section VI of the Intermediate Reportentitled "The Remedy" as modified by the Board's Decision.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, timecards,personnel records and reports, and all other records necessary toanalyze the amounts of backpay due and the rights of employmentunder the terms of this Order.(c)Post at its Brattleboro, Vermont, plant copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the First Region, shall, afterbeing duly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, in con-spicuous places, including all places where notices to employees arecustomarily posted, and maintained by it for a period of 60 consecutivedays.Reasonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Decision and Order, what stepsthe Respondent has taken to comply therewith.8 In the eventthatthisOrder is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuantto a Decision and Order" thewords "Pursuant to a Decreeof the United States Courtof Appeals,Enforcingan Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : ARNOLDWARE, INC.231WE WILL NOT discourage membership in International LeatherGoods, Plastics and Novelty Workers' Union, AFL-CIO, or inany other labor organization of our employees, by dischargingor in any other manner discriminating against our employeesin regard to hire or tenure of employment or any term or con-dition of employment, except as permitted by the proviso toSection 8 (a) (3) of the Act.WE WILL NOT threaten our employees with loss of employmentif they join the Union, threaten to close our plant rather thandeal with the Union, nor insinuate to our employees that theirunion activities are under surveillance.WE WILL offer the following named employees immediate andfull reinstatement to their former or substantially equivalent po-sitions, without prejudice to their seniority and other rights andprivileges, dismissing, if necessary, any employee hired followingtheir discharges, and we will make each of these employees andGertrude Towne whole for any loss of pay he may have sufferedby reason of our discrimination against him :Beulah BrunelleBarbara MillerGeorge GuerrinCarol ShippeeCharles HendersonDorris MaloneBernice LyonsLawrence AndersonNina DayEleanor BurkewitzMarjorie RiceWilliam SmithLillian BickfordWE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join or assist in any labor organization,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurposes of collective bargaining or other mutual aid or pro-tection or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized by Section 8 (a) (3) of the Act.ARNOLDWARE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and amended charges filed on .April 3, May 18, and October 26,1959, by International Leather Goods, Plastics and Novelty Workers' Union, AFL-CIO, herein referred to as the Union, the Regional Director of the National Labor Re-lations Board for the First Region, on October 27, 1959, issued an amended complaint(following the issuance of an earlier complaint on June 30, 1959), against Arnold-ware, Inc., herein referred to as Respondent, alleging violations of Section 8 (a)( I)and (3) of the National Labor Relations Act, herein called the Act. In its dulyfiled answer Respondent, while admitting certain allegations in the original andamended complaints, denied the commission of any unfair labor practice.Simultaneously with the filing of its answer to the original complaint Respondentfiled with the Regional Director for the Board's First Region a motion for specifica-tion.Said motion and the Regional Director's opposition thereto were duly referredto Trial Examiner Owsley Vose who, upon noting that the Regional Director hadmeanwhile amended his complaint in certain respects pertinent to Respondent'smotion, denied the motion.Respondent thereafter filed with the Regional Directorits exceptions to the Trial Examiner's denial of its motion.Prior to hearing counsel for the General Counsel moved to strike from Respond-ent's answer a certain allegation on the ground that it was incompetent, irrelevant,and immaterial to these proceedings.As the matter complained of consisted ofRespondent's allegation that the Charging Party had itself engaged in unspecifiedinterference, restraint, and coercion, an issue which can be raised only by the filingof a charge under Section 10(b) of the Act, I shall grant the motion and direct thatthe final paragraph of Respondent's answer be stricken.Pursuant to notice a hearing was held before me at Brattleboro, Vermont, onNovember 17, 18, and 19, 1959. All parties were represented at the hearing andwere afforded full opportunity to be heard, to introduce relevant evidence,' topresent oral argument, and to file briefs. Parties waived oral argument and in lieuthereof filed briefs with me thereafter.Upon consideration of the entire record and the briefs of the parties, and uponmy observation of the witnesses,2 I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTArnoldware, Inc., is a Vermont corporation, with its plant and principal officelocated in Brattleboro, Vermont, where it is engaged in the manufacture, sale, anddistribution of plastic dishes and containers.While so engaged Respondent annuallytransports finished products valued in excess of $50,000 to destinations outside theState of Vermont.Respondent admits, and its records further establish, that it isengaged in commerce within the meaning of the Act, and I so find.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaningof Section 2(5) of the Act.III.THE ISSUES1.Theinsinuations of surveillance and the threats of reprisal in President Marti-nelli's speech.2.Respondent's awareness of the union activities and interests of those whom itallegedly discharged for specified shortcomings,and in the case of certain employees,for poor departmental production.3.The realreasons for the foregoing discharges as disclosed by Respondent'sopposition to the Union.During the course of the hearing I granted a motion of counsel for the GeneralCounsel to amend the complaint by adding the names of five employees alleged to havebeen discriminatorily discharged.2 Unless specifically indicated to contrary, any credibility evaluationwhich I make ofthe testimony of any witness appearing before me is based, at least in part, upon his orher demeanor as I observed it at the time the testimony was given. ARNOLDWARE, INC.IV.THE UNFAIR LABOR PRACTICES233A. IntroductionArnoidware, Inc., is one of three operations headed by Arnold C. Martinelli,Rogers Plastics Co., located in West Warren, Massachusetts, and a third operationlocated in Canada, are all engaged in the production of plastic dishes and containers.President Martinelli established Arnoidware, Inc., in Brattleboro, Vermont, duringthe fall of 1958, but production did not get underway until late December.OswaldAbbiati, previously employed at the Rogers plant, was named chief engineer andplant manager and assumed his duties on January 12, 1959; Henry Gangwisch wasgeneral manager and assistant to the president; Richard Newman became personnelmanager on January 1, 1959, and Norman Beach was printing department foreman.During the fall of 1958 an employee recruitment program was carried on in thearea and a number of individuals, including Alvah Jones, Stanley Olzowy, andKenneth Barden,3 were selected for supervisory training and sent to the West Warrenplant for that purpose.Upon the completion of their training they assumed super-visory positions with Respondent. In addition to the foregoing, the supervisory staffalso included Paul Bishop and Roland Thomas, both of whom have since leftRespondent's employ.As a part of the supervisory training program at the West Warren plant the candi-dates attended a number of meetings called for the purpose of familiarizing themwith plant organization and policy.Presiding over one of these meetings, PresidentMartinelli discussed Respondent's policy with respect to the unionization of itsemployees and made it clear that "under no circumstances would he have a union inthe Brattleboro plant" and "if such were the case, the doors would be locked."Healso instructed the trainees that "any union activity should be reported to theCompany." 4B. Thenature of Respondent'soperationsRespondent's principal product at Brattleboro during early 1959 was the plastictumbler, in various sizes and designs.This item began in raw form as plastic pellets,was machine molded into the appropriate shapes, and arranged by hand for move-ment by conveyor belt to the printing machine.During this transfer the rough edgesand protrusions were hand-trimmed and the articles inspected.On arrival at theprinting department each article was individually imprinted with a distinctive designand the products were then ready for packing and shipment. Some were packed,undecorated.Of the two machines utilized in the process it appears from the record that theprinting machine was the most sensitive to human error, with the result that unlessproper adjustment, attention and control was maintained the breakdown expensesand the rate of spoilage would become excessive.As for the molding machine,apart from the usual mechanical failure, the principal problem appeared to be thatof jamming; the failure of the attendants to remove the finished products as theycame from the molding machine to provide for a steady flow from the machine.The plant operated on three shifts, 8 a.m. to 4 p.m.; 4 p.m. to midnight; and mid-night to 8 a.m.-the third shift of which we shall hear considerable. Because of theinexperience of the supervisory staff and the general confusion attendant upon theestablishment of a new plant a considerable amount of personnel transfer occurred,particularly among the foremen on the molding and printing machines, so that, aswe shall note in context hereafter, individuals were supervised by several differentforemen during their employment. In addition, the turnover among the employeesduring the period in question was very high, a situation attributable to the inexperi-ence in the local labor market and to the normal problems connected with establish-ing a new plant with an unstable work force.C. The advent of the UnionDuring late February 1959 the Union, through its International RepresentativeGeorge Sylvia,made its first contacts with the Arnoldware employees.Employeeswere given authorization cards to distribute and by the end ofFebruary16 employeeshad designated the Union as their representative.Meanwhile,Sylvia and another8 Barden and Olzowy terminated their employment with Respondent prior to thehearing.*The credited testimony of ForemenBarden andJones.Olzowy did not testify on the-subjectMartinelli's denial ofthis and otherconduct attributedto him is notcredited..Seeinfra. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion representative, Barberia, distributed leaflets at the plant gate at every oppor-tunity and continued this distribution well into March.The first meeting of employees interested in the Union was held on March 17, ata nearby restaurant, Alfredo's.Seventeen attended.A second meeting was held atthe Log Cabin, another nearby restaurant, on the morning of March 24, immediatelyfollowing a speech at the plant by President Martinelli.Eight employees, all fromthe third shift (Anderson, Burkewitz, Day, Lyons, Miller, Rice, Shippee, and Smith),were in attendance.5Meanwhile Respondent's officials became aware of the Union'sactivity, the foremen having been questioned about it and instructed to "keep theireyes open" and report any union activity to the Company.°At this point Respondenttook definite steps to combat the Union, having admittedly called the activity to theattention of its foremen and instructed them to report anything they observed "thatinterfered with production on their shift." 7D. Interference, restraint, and coercion1.President Martinelli's speechesAll employees present for work on March 13 were assembled at 8 a.m. and againat 4 p.m. to enable President Martinelli to speak to them at either the beginning orend of their respective shifts.Martinelli delivered the speech extemporaneously,having papers in his hand as he spoke .8He cloaked his remarks in "get-acquainted"terms and spoke at length of the woes attendant upon the opening of a new business.He outlined general company plans and policies, including wages, working conditionsand available employee benefits, and he suggested that management and employeescooperate with each other, and bear with each other, in the spirit of one big happyfamily.At the end of the second shift and immediately following Martinelli's speecha number of employees met with union representatives at Alfredo's, as previouslynoted.An intensified organization campaign followed.Thereafter, on March 24, Martinelli again addressed the employees who hadagain been assembled by prearrangement, at approximately8 a.m. and again at 4p.m.Whereas Martinelli's March 13 appearance before his employees took on anaura of conciliation and friendliness, this time he was admittedly more forceful,and for the first time referred directly to the Union.He again spoke extempora-neously, holdingnotesor papers in his hand without referring to them.He beganhis speech by telling the employees that he was well aware that some of them hadmet at Alfredo's, referring to it facetiously as Hernando's Hideaway, and that heknew who they were. Bernice V. Lyons, employed on the third shift in theprintingdepartment, was among those who heard Martinelli's 8 a.m. speech.The followingis her version of the full speech which I credit:So he did tell us that he understood that there were agitatorsamong us, andthat he understood that members of the shift had met at Alfredo's Hideaway-he called it Hernando's Hideaway, and he said he couldn't give any more thanhe promised us, and he said when the mill started turning out and money in-creased, he would increase our pay accordingly, but the Union could notpromise any more than he was giving us, and the mill at thepresent time was5 The credited testimony of employees Day and Burkewitz.The credited testimony of Foremen Barden, Jones, and Thomas, corroborated by Fore-man Olzowy whose testimony I shall rely on only when it corroborates credited testimonyof other witnesses.Olzowy's lapses of memory with respect to those under phis supervisioncasts doubt upon statements which he did make concerning them. For this reason I donot rely upon him as a credible witness.7 The testimony of Chief Engineer Abbiati. I consider it at this point merely to estab-lish the Respondent's knowledge of the Union's activity and its determination to keep itunder surveillance.For reasons which I shall detail hereafter, I do not credit Abbiatigenerally and do not accept as credible his statement quoted above to the effect thatforemen were to report to him only such union activity as interfered with production.8 The extemporaneous character of this speech and a later one given on March 24 isthe subject of much contradictory testimony.On the credited testimony of employeesLyons and Day I find that Martinelli delivered the speech extemporaneously in contextform as described in the text.As to whether Martinelli had a written document in his hand, or, if he did, whether hereferred to it in the course of his speeches,I am not disposed to evaluate a welter ofconfused recollections of a 7-month-old incident that is itself inconsequential and hasno significant bearing upon the content of the speech as I have found it to have been given. ARNOLDWARE, INC.235not making a profit, that he was more or less paying us out of his own pocket,and he said he had come to Brattleboro because he understood there was a greatdeal of unemployment in Brattleboro, and that he was doing the people ofBrattleboro a favor by setting up the mill.He didn't need another mill, hehad a mill in West Warren, he also had a mill in Canada.He said that he couldnot pay us at any higher rates then he was already paying us, because hecouldn't get blood from a beet.He said that we would have to think about paying the Union a dollar aweek out of our pay, 52 weeks a year, and he couldn't understand why wewanted to do that when they would just take it from our pay, buttheywouldgive us no more money, and he said if the Union could offer us so much more,why weren't they honest enough to come in and stand before him and have anopen discussion before him, and with us; and a few minutes later he said if theUnion men dared set foot on his property he would have them arrested... .He did call the Union men some names-leeches, and he said he would havenothing to do with them, and that anyone that was an instigator or was thinkingof joining the Union, or was going to make trouble for him, he would get ridof them, he did not want the Union in there, he said it would only take a fewdays to dismantle the machinery; he said he did not need Brattleboro, butBrattleboro needed him.He said that when he came to Brattleboro it was anon-union town, the only two industries that had a union was the ChurchManufacturing Company and Margolin, and he said the Margolin Companywas represented by the Union that did want to come in there, but he under-stood when he came here it was a non-union town, that industry did not wantUnions here.*******He said if the Union came in he would not allow the Union in there, hewas not going to have the Union in there. If the workers wanted a Union hecould dismantle the plant, it would only take a few days.92.Analysis and conclusionAs I have previously indicated, I have credited the version of the speech to whichemployees Lyons and others credibly testified and in so doing I have rejectedMartinelli's account of it.Upon my observation of this gentlemen as a witness andupon consideration of all of his testimony and the credible testimony of other wit-nesses I do not credit him in this proceeding except as to such matters corroboratedby the testimony of credible witnesses, matters dealing with his technical knowledgeof the industry not otherwise disputed, and matters which constitute an admissioncontrary to a position taken by him for Respondent.Martinelli's testimony is replete with contradictory and confused statements onmatters that, as president, he should have been fully conversant with.Thus hetestified .that he sought to recall employees laid off on the third shift printing(infra,pp. 239-242), yet the testimony of other Respondent witnesses clearly indicates thatletterswere sent to these employees not to recall them but "to see if they wereavailable," and this after charges had been filed. (See footnote 27infra.)SimilarlyMartinelli could not confirm a previously stipulated fact that 141 employees hadbeen hired after April 1, and, as on most matters relating to specific facts, avoided,answering by referring the subject to other future Respondent witnesses.As furtherillustration ofMartinelli's evasive testimony is his answer on cross-examination to9 The above-quoted account of Martinelli's morning speech of March 24 agrees,substan-tially,with accounts given by employees Day and Burkewltz and Foreman Bishop whosetestimony I also credit.Respondent, by way of rebuttal, called a number of employeeswho also claimed to have heard the speeches. One witness, La Plante, offered nothingwith respect to the subject matter of either speech, confining herself to fixing the time.Employees John and White confused their testimony by not recalling which of the twospeeches came first.Employee Coburn, Respondent's office manager, sought, it appearedto me, to tailor her impressions of the speech to her Employer's descriptions.In doingso, however, she testified he never once used the word "union,"which Martinelli admittedlydid useEmployee Ebbighausen testified in like manner.Because of the confusion, lackof recollection, inaccuracy, and evasion in their testimony Illustrated by the foregoingexam-ples, I do not credit these witnesses.For reasons which I shall develop in further detail hereafter,I do not credit Martinelli'sversions of his speeches conflicting as they do with the testimony of credited witnesses. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether he knew of his employees' union interests.Having testified that in his speechhe told the employees thatthere are some of you who are strongly sympathetic to these organizers, thereare also some of you who may have organized meetings with them, and remem-ber, I say some who may have . .. .he stated and restated on cross-examination, "I don't know what they wanted."In such findings as I have made, therefore, and in such consideration as I giveto the explanations and defenses offered by Respondent for any of its conduct detailedherein, I shall not rely upon any statement, reason, or explanation supplied by thiswitness.A review of the version of Martinelli's second speech which I have credited andset forth above clearly discloses his determination to avoid dealing with the Union.This position was conceded by him, in fact, in his testimony before me.20 But whilethis feeling is one that he is perfectly free to indulge, it does, however, provide arevealing background for the further remarks he made in his speech, and for thepersonnel activity in which he and his management subordinates engaged duringthe same period, and to be discussed in detail hereafter.In his speech Martinelli not only informed his employees that he was aware oftheir union interests but added that he knew of their meeting, their meeting place,and who attended.The Board has consistently held that such a statement, fosteringas it does the impression that surveillance has been engaged in, is calculated toengender in employees a fear of unfortunate consequences at the hands of theiremployer. uSimilarly,when he stated that anyone who instigated the Union, joined it, orplanned "to make trouble for him" would be. gotten rid of, his determination thuswas expressed in terms that any employee could understand, and no citation ofauthority is necessary to establish its threatening character.And finally, by his suggestion to the employees that he actually did not need theBrattleboro plant and that if the employees wanted the Union he could dismantlethe plant in a few days, Martinelli was most certainly expressing his threat to closedown the plant if the Union actually persisted.Upon the foregoing, therefore, I conclude and find that by Martinelli's speechdelivered on the morning of March 24, he stated that he had, in effect, engaged inthe surveillance of certain of his employees' union activities; and in this speech hethreatened to discharge employees who instigated the forming of a union or joined it,and to close the plant in such an event.Respondent thereby interfered with, re-strained, and coerced his employees in the exercise of the right to self-organizationguaranteed them by Section 7 of the Act, in violation of Section 8(a) (1).E. The discriminatory discharges1.Brunelle, Guerrin, and HendersonIt is established by the credited testimony of Respondent's foremen that periodicsupervisory meetings were held at which production and personnel problems werediscussed.At these meetings the foremen were advised of the union situation amongthe employees and were instructed to "keep their eyes open" and report any evi-dences of union activity.On these occasions foremen reported such information ontheUnion as may have come to their attention.12 Included in these discussions,according to Foreman Barden, was the union activity of employees George Guerrin,Beulah Brunelle, and Charles Henderson.One specific incident highlights Respondent's intentions and explains a series ofevents which follow.Early in March, on the third shift, employee Minerva O'Neil10Martinelli's testimony :Q You didn't want a union in your plant, did you?A. Of course notQ. You don't like unions, I take it?A. I don't, I don't think they have any part in a plastic plant like mine."A & M Karagheusian, Inc.,126 NLRB104 ; Idaho Egg Producers,111 NLRB 93, 103 ;F.W. Woolworth Co.,101 NLRB 1457. The complaint does not specifically allege, nordoes the evidence support a finding thatRespondentactuallyengaged in the surveillancewhich Martinelli's statements suggest.lz The credited testimony of Foremen Barden, Jones, and Thomas. General ManagerAbbiati testified that foremen were expected to report only union activity that interferedwith production. I do not creditthe qualification that he would thus put upon his instruc-tions(supra,footnote 7). ARNOLDWARE, INC.237of the molding department received from Guerrin a union application for hersignature.Henderson sought out O'Neil several times thereafter to get the signedcard back from her.O'Neil, in a state of excess emotion, reported the incident toForemen Barden and Beech.On March 6, at the end of the night shift (8 a.m.) Foreman Barden notified em-ployees Guerrin, Henderson, and Brunelle that they were being terminated.Bardenhad with him a paper signed by General Manager Abbiati that had been left on hisdesk, without explanation, earlier in the shift.On this paper were the names ofemployees Brunelle, Guerrin, and Henderson, a statement that they were beingterminated because they were "unsuitable for work," and Abbiati's signature.13At the hearing Respondent introduced as exhibits a "Separation Notice" for eachof these employees, Abbiati identifying them as official records of the Company.He did not indicate, however, whether they or copies of them were presented to anyof these discharged employees.14Neither Henderson nor Brunelle ever saw these"notices."Guerrin did not testify.Foreman Barden testified that it was by a singlepaper and not by means of these alleged notices that the discharges were accom-plished, and Henderson corroborated this fact.Upon this testimony and becauseemployee Brunelle credibly testified that she was told by Barden that she was beingdischarged for "unsuitable work" and not for the other reasons assigned on the alleged"Separation Notice" I now reverse my ruling admitting these exhibits (Respondent'sExhibits Nos. 8, 9, and 10) and reject them as not being credible evidence, becausethey do not accord with credible testimony relating to the discharges.Upon thistestimony, moreover, I find that at the time of their discharge Henderson, Guerrin,and Brunelle weretoldthat it was because they were unsuitable for the job.Upon receiving their notification from Foreman Barden all three employees wentdirectly to see Personnel Manager Newmann who disclaimed any knowledge of whathad happened and suggested they see Abbiati later in the day. Brunelle never re-turned, but Henderson and Guerrin saw Abbiati on the same afternoon.Hender-son's uncontradicted account of this visit indicates that when he and Guerrinappeared at the plant office and asked Abbiati why they had been discharged, and inwhat respects their work was unsatisfactory, Abbiati became quite exercised andwanted to know who let them in the plant. Thereupon, according to Henderson,he said, "you are no longer employed here, you have no right to be in theplant," and I said "Well I would like a reason, this doesn't seem very sub-stantial, the reason I got," and he said-he didn't say anything, he jumped upand walked out of the office, and Mr. Newmann was standing outside and hespoke to Mr. Newmann a minute or so, and he pointed his finger into the officewhere George and I were standing, and Mr. Newmann shook his head in thenegative manner... .and I walked out and I said, "what's the reason?" and he pointed to thedoor and he said, "Get out."TRIAL EXAMINER:Who did this?The WITNESS: Mr. Abbiati, he pointed to the door and said, "Get out rightnow, and don't come back," and he turned around and walked away ratherrapidly, and so I didn't pursue it further, I walked out the door.15Although Respondent offered no explanation to employees Brunelle, Guerrin, orHenderson other than the reason set forth on the paper left with Foreman Barden,itdid supply at the hearing considerable testimony of their shortcomings andamplified them in its brief to me.George Guerrin, who did not testify at the hearing, but whose union activity andRespondent's knowledge of it is established by credible evidence was, according toGeneral Manager Abbiati, a sloppy worker and "he was warned about it."Uponcross-examination Abbiati indicated that Guerrin was also lackadaisical, and that18 The credited testimony of Foreman Barden, corroborated by employee Henderson.While I credit Henderson's testimony generally I do not accept as an accurate chronologyhis statement that the critical O'Neil Incident occurred immediately prior to his dis-charge.Barden's explanation of the overall situation, placing it several days earlier,gives a more reasonable picture.Neither Beech, Guerrin, nor O'Neil testified at thehearing14 The "notices" for Hendersonand Guerrinstated : "Notsuited forthe job.Not mak-Ing satisfactoryprogress."Brunelle's "notice" stated : "Unable to keep up with herwork.Would not notifyforemen when machine stopped producing as she wastold to do."35Personnel Manager Newmann was subsequently called to testifyin behalf of Respond-ent but was not questioned on this incident. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis and his sloppiness were first detected during the latter part of February and earlyMarch, thus coinciding with the period during which Guerrin had assumed leader-ship among the employees seeking to organize themselves.I cannot accept Respondent's reason for Guerrin's discharge based as it is uponAbbiati's testimony. In fact it is this particular testimony that best illustrates why Ireject (i.e., discredit) 16Abbiati's testimony, except when corroborated by thecredited testimony of other witnesses, or where the matter to which he is testifyingiswithin his peculiar official knowledge as an officer of Respondent, or is, in effect,an admission against the interests of Respondent in these proceedings.WhereasAbbiati testified initially that Guernn had been warned for his alleged slopiness,he testified on cross-examination that he "may have been warned." In fact, he didnot recall whether the warning was given or not, although it was customary to giveone.In the face of this contradiction I cannot and do not accept Abbiati's expla-nation of Guerrin's dimissal.Furthermore, Guerrin has not otherwise been shown,to have been warned of his alleged shortcomings and he continued at his work fora period of a month and a half without criticism until his union leadership becameknown to Respondents.Only then was his work deemed so unsatisfactory as to.warrant his dismissal without hearing or explanation.Under such circumstancesit is fair to assume, and I so find, that he was not discharged for the reason as-signed 17 at the time of his discharge but for his union activities.Beulah Brunelle was told at the time of her discharge that she was being let gobecause she was unsuited for the job. She denies, and I credited her, that anyonetold her then or thereafter that she was being discharged because she was "unableto keep up with her work" or because she "failed to notify her foreman, as required,when her machine failed to operate."On the contrary, I accept Foreman Barden'sversion of Brunelle's discharge (as well as Guerrin's and Henderson's) that he toldthe three they were through, reading, as he told them, from a paper signed byAbbiati, which stated that each was unsuited for the job.Brunelle was admittedly discharged as a result of complaints which employeeO'Neil had also lodged against her, although, according to Abbiati, she never hadan opportunity to confront O'Neil.Moreover, Abbiati never warned Brunelle ofher work nor has her supervisor, Barden, been shown to have warned her either.'&All we have, therefore, is Mrs. O'Neil's impassioned complaints, as conceded byAbbiati, which I find to have been based, not upon Brunelle's work habits, but uponthe union activity in which Brunelle was joined with Henderson and Guerrin.Uponthe credited testimony before me, then, and in view of the disparity between thereasons for the discharge given at the time and those urged, even in documentaryform, at the hearing, I find and conclude that Beulah Brunelle was not dischargedfor the reason given her by Foreman Barden, as read from a communication hehad received, nor for the reason assigned on the "Separation Notice" offered inevidence, but rather because, upon complaint of employee O'Neil and from othersources, Respondent learned of herunionactivity and discharged her because of it.1e,Charles Henderson was never reprimanded nor told his work was unsatisfactory,nor did his foreman, Barden, ever reportanycomplaint about him or his work to-Abbiati,20 nor was Barden ever consulted about Henderson's discharge.General Manager Abbiati's conflicting, and sometimes self-contradictory testimonywith respect to Henderson's employment and discharge reveals particularly Re-spondent's effort to obscure what I find to be the true reason for his discharge, namelyHenderson's union activities, as disclosed to Respondent by Mrs. O'Neil and othersources.Thus Henderson, who commenced work late in December did not become-"unsuitable" nor "lackadaisical" until the end of February, a date coinciding withthe peak of the Union's campaign.Although Henderson was concededly a "very intelligent fellow," Abbiati did notfeel this sudden indifference and negligence could be cured by a transfer to anotherjob, nor even by a warning to correct the shortcomings alleged to be present 21Upon the foregoing credited evidence, therefore, I conclude and find that Charles.19JacksonMaintenanceCorporation,126 NLRB 115, footnote 1.11 As I discredit Abbiatl generally for his confusing and contradictory testimony, IWould discount for all purposes the suggestion thatGuerrin wasdischarged specificallyfor sloppiness and a lackadaisical attitude.I do not credit Abbiati's testimony that Barden had warned Brunelle.16 In so concluding I also rely upon the testimony of Foremen Barden and Tones that itis their belief that she was discharged for her union activity.is Abbiati's testimony in conflict is not credited.21 As further indication not only of Respondent's equivocation with respect to Hendersonbut of Abbiati's general unreliabilityas a witnessisAbbiati's statement that action was. ARNOLDWARE, INC.239Henderson was not discharged for the reason given him at the time nor for thereasonsassigned at the hearing but rather because of his active participation in theorganizingefforts of the Union.2.The discontinuance of the printing department, third shiftThe record abounds with testimony that production on the "third shift printing"had taken a serious turn for the worse during March 1959. Before consideringthis in further detail, however, I shall recount briefly the facts relating to the em-ployees who were on the "third shift printing," and to the discontinuance of theshift on March 27.When the third shift printing was discontinued the following employees wereaffected: Bernice Lyons, Nina Day, Marjorie Rice, Barbara Miller, Carol Shippee,Dorris Malone, Gertrude Towne, Lillian Bickford, Pricilla Herzig, Beverly Ebbig-hausen, Ida Worden, Mildred White, Vi Seppalio, and Bernice Coughlin.Of thisgroup the four employees last listed (Worden, White, Seppalio, and Coughlin) wereassigned other duties.The remainder were laid off and, although the Employerhas concededly hired 141 employees 22 between April 1, 1959, within a week of thelayoff, and the date of the hearing, only Herzig and Ebbighausen were recalled towork,23 and that within a few days.The remainder of those initially laid off for the alleged economic reasons whichI shall discuss in detail were not recalled, in spite of the constant hiring, becauseof alleged shortcomings which I shall also consider further.Before doing so,however, it would be significant to the issues raised by the complaint to considerthe status of the individuals concerned.Thus, of the eight who were laid off andnever rehired, five of them-Lyons, Day, Rice, Miller, and Shippee-were amongthe eight employees who met with the union representatives on the morning ofMarch 24 at the Log Cabin, immediately following President Martinelli's secondspeech to his employees.As Martinelli had stated that he was well aware of theprevious meeting at Alfredo's and who was there, and had threatened to get rid ofthose who were "cutting his throat behind his back," it is reasonable to assumethat he had implemented his plan, at least to the extent of continuing the surveillanceof union meetings, and was therefore aware of the particular activity of these fiveemployees from the third shift printing. In addition to these five, Dorris Malonewas identified by credible witnesses as having been closely associated in discussionswith the other active union members and as having acted as spokesmen for thegroup as they protested their layoff.The remaining two employees laid off withthird shift printing group, Bickford and Towne, have not in any way been identifiedwith the union activity.Respondent, therefore cannot be held to have known oftheir union affiliations when the record itself is barren on the subject.Of this we may be certain, therefore.Respondent was aware of the unionactivities of 6 of its third shift printing department's 14 employees.When it closeddown that operation it retained four, recalled two more shortly after the closedown,and never recalled the remaining eight, includingallof the known union adherentsin the departments.Thus theonlycasualties of the third shift printing closedownwereallof the knownunionadherents on the shift, plus two whom we cannotcatalog for lack of identity.Because two of theseremainingeight cannot be shown to have been union ad-herents, I will not include them in the group as being those Respondent may havebelievedto be members. In the absence of record evidence I am not disposed tothus "secondguess" the Respondent by means of an inference, however otherwisewarranted.Accordingly, I find and conclude that employees Towne and Bickfordwere not among those on the third shift printing whose union membership oractivity was known to Respondent or was in fact disclosed on the record, and I shalltherefore recommend the complaint be dismissed with respect to them.It is Respondent's contention that the third shift printing department had, duringthe month of March, become an operating liability.Figures were introduced andconsiderable testimony presented to demonstrate that for reasons not fully explain-able printing production on the shift had slumped miserably.This, it is contended,taken on the basis of consultation with three foremen, Barden, Jones, and Olzowy.Barden credibly denies such a conversation, Jones' recollection of what took place atforemen's conference with Abblati did not include anything concerning Henderson, andForeman Olzowy "didn't have Charles Henderson too long, Charles Henderson started onthe thirdshift as anew employee and [Olzowy]had him forthat month."22 Sixty-seven men and seventy-four women3 PersonnelManager Newmann testified without contradiction that on May 20, hesolicited Gertrude Towne's return but she refused,being employed elsewhere. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDwas the reason why President Martinelli, upon reviewing the production recordswith his responsible officers, summarily decided to abolish the third shift printingdepartment.Leaving for the moment Respondent's avowed intent to discontinue its slowproducing third shift printing department, I shall consider the several stated reasonswhy, in a period of admittedly distressing turnover, to quote President Martinelli,Respondent failed to recall the laid-off employees of the discontinued shift.When employee Malone protested the layoff of some of the shift and the reten-tion of others, Foreman Beech told her that some employees had more senioritythan the others, and furthermore "their attendance records would have something todo with it." 24 In this respect itis tobe noted, however, that one of the employeeswho was selected for layoff, presumably on the seniority basis first suggested byForeman Beech, was employee Ebbighausen who had only been working for a totalof 2 weeks prior to her layoff and recall. It is suggested, therefore, that whileseniority may have been one of the criteria for layoff, it certainly had no relevanceto a recall policy.Employee Lyonswas notgiven absenteeism specifically as the reason for herselection.She was told by Beech on the morning she was laid off, however, thatshe was a rapid learner, but that her absences were "against her on the records."Lyons did not dispute the absence record, stating it had been caused by the illnessof her children. In any event she appears to have been excused for her absence, forin June 1959, following the filing of charges and an amended charge in this case,Newmann asked her if she would be interested in returning to work. She was thenotherwise employed.Nina Day was considered by her foreman, Thomas, to be a good worker, and,according to Day, Thomas complimented her on her work. It was her understandingfrom Foreman Beech who notified the employees of the layoff that it was a temporaryone.Her absentee record does not appear to have been a factor in her selectionat the time, although Personnel Manager Newmann testified that it was excessive.Marjorie Rice, by all accounts, was a better than average worker 25 and, in addition,had a mechanical capacity for repairing ailing machinery.Her absences wereclaimed by Newmann to have been excessive.Rice confirms this, stating thatduring the period of her employment she was absent for a week because of the deathof her father.Barbara Miller, Carol Shippee, and Dorris Malone were likewise considered byForeman Thomas to have been satisfactory workers, but according to PersonnelManager Newmann's records, their absences were excessive.From a brief analysis of the work history of the above-named unionadherentsitappears that absence was the determining factor not only in their selection forlayoff but for their rehire. I have difficulty in accepting this proffered excuse at itsface value, and for several reasons. (1) Although requested to do so at the hearing,PersonnelManager Newmann could not give accurate absence figures by daysmissed, but only by percentages; (2) no comparative absence records were offeredfor other employees, except in several isolated instances; but it is significant thatLyons, with the greatest absentee record, according to Newmann, was invitedback to work after charges had been filed; (3) no attempt was made to offset indi-vidual absenteeism with an employee's competence, as in Rice's case, where a betterthan average employee was claimed to have been selected for layoff because of herabsence-for her father's funeral, noless; 26 and(4) finally, there is no evidence inthe record, credited or otherwise, that these or any employee was warned about herabsences and told they might be cause for discharge."The credited testimony of employee LyonsBeech did not testify.The credited testimony of Foreman Thomas.aeOn the basis of Respondent's handling of Rice's case, I cannot accept Newmann'sstatement that "you have got to take all things into consideration "Throughout histestimony and in the reason for the layoff selection given employees by Foreman Beech(who did not testify) absenteeism was stressed as a dominant factor.But Newmann'sstatement quoted above preceded this colloquy :Q. (By Mr. KowAc) It follows if one hadan absentee record of 30 percent, thatdoes not lead to discharge?A. That alone would not.The foregoing illustrates the confused and contradictory character of Newmann's testi-mony which prompts me to discredit it except when corroborated by creditedwitnesses orwhen it constitutesan admission againstRespondent's interests herein.The foregoing also furtherconvinces me that absenteeism was not a factor in the layoffnor recallselection. ARNOLDWARE, INC.241Upon consideration of the competence of the people selected for layoff andthereafter not recalled,it is clear that as a group they were neither better norworse than those retained or recalled.Rice was better,yet she was not only laidoff but never recalled,27 and Worden, who on the other hand was retained, wasjudged by Foreman Thomas to be "not as good as the younger girls" and specifically,not as good as Marjorie Rice.I conclude and find,therefore,upon the foregoinganalysis of the circumstances relating to the six named employees on the third shiftprinting who were active in the Union that neither their absence record nor theircompetence was a controlling factor in their selection for layoff and for Respond-ent's failure to provide other employment for them then or thereafter.Having thus concluded that the selection of these individuals was for reasons otherthan those claimed by Respondent,it is incumbent upon me to consider with relationto their layoff, and the discontinuance of the third shift printing generally, theeconomic necessity upon which Respondent relies for its curtailment.I do not feel obliged to substitute my meager understanding of the plastics industryfor Respondent's in matters concerned with production,turnover,employee adapta-bility,and other items peculiarly within the competence of trained men in theindustry.Suffice it to say that if there were present in the circumstances detailedherein a legitimate basis for curtailing the operations of the third shift printingandat the same timeconclusive evidence that this economic necessity was used toimplement Respondent's intent to rid itself of the Union, the economic justificationwould evaporate.For it is well settled that "a justifiable ground for dismissal is nodefense if it is a pretext and not the moving cause."28Over and above PresidentMartinelli's avowed objections to his employees' self-organization and his threats ofreprisal relating thereto, there is credible evidence in the record to support theconclusion which I reach that Respondent sought to destroy the Union.ThusForemen Barden, Jones, and Thomas each testified that they were instructed toreport to management any union activity they may have observed; Foreman Bishoptestified that-Henry Gangwich, assistant to the president, voiced Martinelli's inten-tion to close the plant if the Union came in; Foreman Jones credibly quoted Abbiatias stating that Brunelle (not involved on the third shift printing) was discharged forunion activities; Foreman Thomas was told by Martinelli that if anyone was foundto be "disloyal" to the Company, that person would be fired; and Foreman Bishopquoted Foreman Beech as predicting that there would be layoffs because of unionactivities, and thereafter, following the discontinuance of the third shift printing,Beech confirmed to Bishop that he had made the statement.29Under such circum-stances which so convincingly demonstrate Respondent's intent at reprisal, the co-existence of an economic motive based upon poor production for the discontinuanceof the third shift printing becomes meaningless.Accordingly, as I deem Respond-ent's reliance upon the poor production of the shift to be but a cloak, howeversubstantial, to hide its real determination to visit reprisal upon all of the unionmembers in the printing department for that shift, I find it unnecessary to considerfurther the evidence as to operations and production that was presented in thehearing in great volume by Respondent in support of its defense and by the GeneralCounsel in rebuttal thereof.30Irrespective, therefore, of any evidence that thethird shift printing department may have been an economic liability, I find that atleast one of the reasons for its discontinuance was Respondent's determination topunish its employees for their efforts and interest in self-organization.By suchconduct I find and conclude that Respondent thereby effectively discriminated against21 It would be appropriate at this point to make reference to a so-called availabilityletter mailed to each employee whose name appeared on the charge and amended chargesin this case, 1-CA-2831.From the evidence it is clear that these letters, three to eachdischargee,were exploratory in nature and never intended to be an offer of rehire orreinstatement.For some reason not fully developed in the record Respondent canvassedeach named employee on advice of counsel.As they are thus not relevant to any issuepresently before me I reject them.m N L R B. v. Solo Cup Company,237 F. 2d 521, 525 (C.A. 8). See alsoN.LR.B. v.Wh4tzn Machine Works,204 F. 2d 883,885 (C.A.1) ; N.L.R.B. v. Jamestown SterlingCorp,211 F. 2d 725, 726 (CA,2) ; N.L.R.B. v. Jack Lewis, et at, d/b/a CaliforniaFootwear Co, et al.,246 F. 2d 886 (C.A. 9).21Foreman Beech did not testify at the hearing° In the course of the hearing I had occasion to reserve decision upon General Counsel'smotion to strike from the record Respondent's Exhibits Nos. 12 and 13, printing produc-tion figures, as being contrary to facts developed during the hearing.Because I do not,under my disposition of the issues herein, rely upon production figures for any purposeI shall overrule the motion and permit the record to stand intact for future review.5 8 6 4 3 9- 61-vol. 129-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDBernice Lyons, Nina Day, Marjorie Rice, Barbara Miller, Dorris Malone, andCarol Shippee for reasons of their union membership and activity in violationof Section 8 (a) (3) of the Act 313.Lawrence AndersonAnderson was hired early in January and assigned the job of inspecting tumblersand cutting away their rough edges.Within 3 weeks he was assigned to an automaticmolding machine as operator.Anderson testified that he had had no previous train-ing for this type of work when he was assigned to it but that he had worked atmachines before.Foreman Barden, his supervisor during all but the last few days ofhis employment, testified credibly that Anderson was an average workman, consider-ing his lack of training for the job.On March 25 Foreman Olzowy, who had but recently succeeded Barden as super-visor of the molding department, third shift, informed Anderson that he was beingterminated for unsatisfactory progress 32Olzowy testified, however, that he had notbeen consulted concerning the discharge and that he knew nothing of it until thedischarge slip was left on his desk, signed by General Manager Abbiati.Abbiati testified that Foreman Barden had complained of Anderson's work, andthat Foremen Barden, Jones, and Olzowy were all of the opinion that Anderson wasnot making satisfactory progress.Conflicting as it does with the testimony of bothof Anderson's supervisors, and because I do not, in any event, place credence onAbbiati's testimony, I reject the suggestion that Anderson was discharged for cause.On the contrary I am aware that Anderson's discharge on March 25 coincides withthe discontinuance of the third shift printing and followed the union meeting at theLog Cabin. Because President Martinelli clearly indicated to the employees that hewould know who was attending these union meetings it is reasonable to concludethat he was aware of Anderson's attendance at the Log Cabin meeting in the com-pany of employees to be displaced by the shutdown of the third shift printing. Inaddition, upon the credited testimony of other employees, including Lyons and Day,Anderson's active participation in union affairs was generally known.Upon the fore-going, I have no alternative but to conclude that Anderson, who was not shown bycredible evidence to be an unsatisfactory worker, was discharged, in accordancewith Respondent's expressed reprisal against union adherents, because of his unionmembership and activity.By such action I find that Respondent has discriminatedagainst him in violation of Section 8(a) (3) of the Act.4.Eleanor BurkewitzEleanor Burkewitz was not hired until February 19, at which time she wasassigned to the molding department on the third shift.Within 2 weeks of her hiringBurkewitz signed a union authorization card and became active in the Union. Shewas present for Martinelli's speech in which he assured the employees that he knewwho was attending union meetings and told them what would happen to those whobelonged.Immediately thereafter, on March 24, Burkewitz, in the company ofAnderson(supra),five of the third shift printing employees and employee Smithattended a union meeting at the Log Cabin. It was on the morning of March 27,3 days later, that Burkewitz was told by Foreman Olzowy that she was being laidoff for lack of work, being replaced by someone who had been displaced by theprinting department shutdown with more seniority than her own 5 weeks.Although Burkewitz concededly was light on seniority I do not accept this as thereason for her layoff.As noted above when the third shift printing was discontinuedemployees Herzig and Ebbighausen were laid off with eight others, and shortlythereafter recalled to work.At the time of the recall Ebbighausen had 2 weeksseniority and Herzig 21/2 weeks.Burkewitz, with 5 weeks seniority, and laid offbecause of lack of seniority, was never recalledThe incongruity of Respondent's layoff practice in these instances is obvious.This,coupled with the Respondent's knowledge of employee Burkewitz' union interest andactivity and her attendance at the Log Cabin union meeting convinces me, and Ifind, that Respondent laid her off and failed to recall her, not for reasons of seniority,but because of her union membership and activity, thereby violating Section 8(a)(3)of the Act.31Cases cited in footnote 28,supra32A motion was made at the hearing to correct an amendment to the complaint to the.effect that Anderson was terminated on March25, not 26.Uponconsideration of theentire record I grant the motion. ARNOLDWARE, INC.2435.William R. SmithWilliam Smith was the last of the employees attending the Log Cabin union meet-ing tobe discharged.This occurred a week thereafter, on April 1, when he wasshown his separation slip stating, "Unsatisfactory progress."Smith began work at the end of January and held four jobs during his 2-monthemployment.His first job required picking up plastic tumblers as they came offthemolding machine and cutting off the rough ends and edges, and hand-packingthem in boxes.His next job involved the filling of the molding machine with rawplastic pellets to be ground and melted for molding.This operation approximatedthe detail and effort one would expend grinding coffee in the local supermarket.Hisnext job was automatic machine operator, a job at which he was admittedly not adeptand from which he was transferred after 2 weeks.Meanwhile he received a 5-centautomatic increase.His final job consisted of stacking tumblers upright on theconveyor belt as they came out of the machine. This was a hand operation involving.nothing more than standing the containers on their base and arranging them in an,orderly fashion for passage to the next operation.From this job employee Smithwas discharged for not making satisfactory progress.Smith's employment record with Respondent was certainly not a sparkling one.But while I do not presume to substitute my judgment on running a plant forRespondent's it would appear that for a worker whom Respondent's officials con-tended was always below par their 2 months handling of his case was most unusual.After assigning him first to a simple trimming job and then to a hand-loading opera-tion and giving him an automatic increase, Respondent then assigned him to the jobof automatic machine operator-one that concededly required machine experience.Then after 2 weeks on this lob with apparently poor results he is again transferred,this time to the job of picking up tumblers and standing them upright. But it wasfrom this job, not the machine operating, that hewasdischarged.It is inconceivable that responsible businessmen who would consideran employeeassignable to an automatic machine would be so lacking in personnel judgment asto later find the same individual incapable of standing tumblersin anupright position.On the contrary it is clear to me from the facts and circumstances of this case thatSmith's shortcomings were tolerable to Respondent just so long as his union interestsand activities were not known 33 I have no alternative but to conclude therefore,that Respondent discharged William Smith, not for the reasons assigned, howeverwell founded they may have been, but because of his known participation in theaffairs of the Union.By such conduct Respondent discriminated against WilliamSmith in violation of Section 8(a) (3) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV, above, occurring in con-nection with their business operations described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYSince it has been found that Respondent, by discharging certain named employees,discriminated against them in violation of Section 8(a)(3) of the Act and has other-wise interfered with, restrained, and coerced its employees in violation of Section8 (a) (1) of the Act, I shall recommend tha Respondent cease and desist therefromand from infringing in any other manner upon the rights of employees guaranteedin Section 7 of the Act. 34 I shall recommend that the Respondent offer to theaforementioned employees immediate and full reinstatement to their former orsubstantially equivalent positions 35 without prejudice to their seniority or otherrights and privileges. I shall also recommend that Respondent make whole each ofthe aforementioned employees for any loss of earnings they may have suffered be-cause of the discrimination against them with backpay computed in the customarymanner.3° I shall further recommend that the Board order Respondent to preserve"Thus "the difficulties Inherent in his case only became seriously unsupportable" whenhe became active in the UnionAgwilines, Inc v N L.R B , 87 F.2d 146, 154 (C A. 5).34N L R B. v Express Publishing Company,312 U S. 426, 437.15The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827..38F.WWoolworth Company,90 NLRB 289. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDand make availableto theBoard uponrequest payroll and other recordsto facilitatethe checkingof the amountof backpay due and the rights ofemployment.Since it has been foundthatthe Respondent has committed certain unfair laborpracticesitwill be recommendedthat itcease anddesist therefrom and takecertainaffirmative action designed to effectuate the policiesof the Act.Upon the basis of theforegoing findingsof fact, and upon theentire record inthe case,Imake the following:CONCLUSIONS OF LAW1.Theoperations of Respondent occur in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.The Union is a labor organization withinthe meaning of Section 2(5) ofthe Act.3.By discriminating in regard to the tenure of employment of Beulah Brunelle,George Guerrin, Charles Henderson, Bernice Lyons, Nina Day, Marjorie Rice,Barbara Miller,Carol Shippee, Dorris Malone, Lawrence Anderson,Eleanor Burke-witz, and William Smith, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) ofthe Act.4.By the foregoing conduct, and by threatening its employees with loss of em-ployment if they joined the Union, by threatening that it would close its plant inpreference to dealing with the Union and by insinuating to its employees that theirunion organizing activities were under surveillance Respondent has interfered with,restrained, and coerced its employees in the exercise of their rights guaranteed themby Section 7 of the Act and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.6.Respondent did not violate Section 8(a) (3) or(1) of theAct, bythe dischargeof Gertrude Towne and Lillian Bickford whose union membership or activity,if any,was not established on the record herein.[Recommendations omitted from publication.]New Orleans Furniture Manufacturing CompanyandLocalUnion 3031, United Brotherhood of Carpenters and Joinersof America,AFL-CIO.CasesNos. 15-CA16692, 15-CA-1659,and 15-CA-1709-1.October 4, 1960DECISION AND ORDEROn May 27, 1960, Trial Examiner George A. Downing issued histhe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and the Respondent andthe General Counsel filed briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicialerror wascommitted.The129 NLRB No. 30.